IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ADOPTION OF: S.O., A MINOR       : No. 740 MAL 2015
                                        :
                                        :
PETITION OF: E.C.B.                     : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court

IN RE: ADOPTION OF T.A., A MINOR        : No. 741 MAL 2015
                                        :
                                        :
PETITION OF: E.C.B.                     : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court

IN THE INTEREST OF: S.O. AND T.A.,      : No. 742 MAL 2015
MINORS                                  :
                                        :
                                        : Petition for Allowance of Appeal from
PETITION OF: E.C.B.                     : the Order of the Superior Court


                                     ORDER



PER CURIAM

      AND NOW, this 13th day of November, 2015, the Petition for Allowance of

Appeal is DENIED.